DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/9/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-14, and 16-20 of U.S. Patent No. 10,828,836. Please see chart below for comparison between the instant application and the US Patent.

Instant application
US Patent No. 10,828,836
1. A method of controlling an additive manufacturing process in which a directed energy source is used to selectively melt material to form a workpiece, forming a melt pool in the process of melting, the method comprising:
1. A method of controlling an additive manufacturing process in which a directed energy source is used to selectively melt material to form a workpiece, forming a melt pool in the process of melting, the method comprising:
using an imaging apparatus to generate an image of the melt pool comprising
an array of individual image elements, the image including a measurement of, for each of the individual image elements, of two or more physical properties selected from the group including: image element color, emission frequency, and image element sheen, wherein the measurements are collectively indicative of the presence of at least one of a liquid phase, melting, or incipient melting;
using an imaging apparatus to generate an image of the melt pool comprising an array of individual image elements, the image including a measurement of at
least one physical property for each of the individual image elements;
from the measurements, mapping a melt pool boundary of the melt pool, wherein for each of the measurements that indicate the presence of at least one of a liquid phase, melting, or incipient melting, the corresponding image elements are defined to constitute a location inside the melt pool boundary, and wherein for each of the measurements that do not indicate the presence of at least one of a liquid phase, melting, or incipient melting, the corresponding image elements are defined to constitute a location outside of the melt pool boundary; and
from the measurements, mapping a melt pool boundary of the melt pool, wherein for each of the measurements that match a threshold value, the corresponding image elements are defined to constitute a portion of the melt pool boundary, and wherein for each of the measurements that are less than the threshold value, the corresponding image elements are defined to constitute a location outside of the melt pool boundary, and further
wherein for each of the measurements that are greater than the threshold value, the corresponding image elements are defined to constitute a location inside the melt pool boundary; and
controlling at least one aspect of the additive manufacturing process with
reference to the melt pool boundary.
controlling at least one aspect of the additive manufacturing process with reference to the melt pool boundary.


Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the US Patent teach using an imaging apparatus to generate an image of a melt pool comprising an array of individual image elements, the image including a measurement, mapping a melt pool boundary of the melt pool, and controlling at least one aspect of an additive manufacturing process with reference to a melt pool boundary. Inclusions of specific physical properties of each individual image elements in the instant application and image elements defined to constitute a location outside of the melt pool boundary (instant application) instead of inside the melt pool boundary (US Patent) do not make the instant application patentably distinct from the US Patent.

Allowable Subject Matter
Claims 1-15 is allowable over the prior art and would be in condition for allowance with timely filing of a Terminal Disclaimer to obviate the above Double Patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115